DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  In Claim 20, line 2 recites “a movable device to be charged”, line 4 recites “a device to be charged”, and lines 5-6 recites “the device to be charged”.  This is believed to be a typographical error where the device to be charged in all instances of this claim is referring to the movable device to be charged and not an additional device to be charged that is different from the movable device.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear, with respect to the claim language presented in claim 8, to what extent the charging stand is attached to and detached from the support member and under what condition/cause.  In order to expedite prosecution, this limitation is currently being interpreted as the charging stand being moveable with respect to the support member and that it can be attached and detached via construction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa (US 6,764,373).
With respect to claim 1, Osawa discloses a charging device (abstract) comprising: a charging stand having a charging terminal (col 22 ln 46-52 and 82-7 in Fig. 25, also see col 23 ln 27-29 and 82-8 in Fig. 27) to be connected to a device to be charged (col 22 ln 46-48, also see col 23 ln 25-27 as well as col 18 ln 15-30) and an engaging portion that performs positioning with the device to be charged (col 22 ln 46-56 and col 23 ln 1-6 and 12-21, and 82-7C in Fig. 25 as well as Fig. 26, also see col 23 ln 22-34 and Fig. 27); and a support member that supports the charging stand movably in a horizontal direction (col 22 ln 44-56 and col 23 ln 1-6 and 80-7 in Fig. 25, also see col 23 ln 24-34 and 80-8 in Fig. 27).
Please note that although the citations may be directed to multiple embodiments, each embodiment cited individually meets the claim language presented above, where some embodiments also contain overlapping subject matter (also see col 7 ln 7-47 and col 25 ln 51-67).
With respect to claim 2, Osawa discloses the charging device according to claim 1, further comprising a fitting surface provided with the charging terminal and the engaging portion, wherein the fitting surface is fitted with a surface to be fitted provided on the device to be charged (col 23 ln 1-21, also see col 23 ln 27-34 as well as col 18 ln 15-30 and col 18 ln 59 to col 19 ln 25).
With respect to claim 3, Osawa discloses the charging device according to claim 2, wherein the fitting surface faces upward, and when the surface to be fitted of the device to be charged is lowered, the fitting surface and the surface to be fitted are fitted (col 23 ln 1-21, also see col 23 ln 27-34 as well as col 18 ln 15-30 and col 18 ln 59 to col 19 ln 25).
With respect to claim 4, Osawa discloses the charging device according to claim 2, wherein the fitting surface forms a concave surface facing upward, and the surface to be fitted forms a convex surface facing downward (concave surface seen in Fig. 25 and Fig. 27 which fits with the convex surface of the robot, also see col 18 ln 59 to col 19 ln 25 and Fig. 7-9).
With respect to claim 5, Osawa discloses the charging device according to claim 2, wherein the engaging portion is a recess formed on the fitting surface, and a protrusion provided on the surface to be fitted is fitted into the engaging portion (recess seen in Fig. 25 and Fig. 27 which fits with the protrusion of the robot, also see col 18 ln 59 to col 19 ln 25 and Fig. 7-9).
With respect to claim 6, Osawa discloses the charging device according to claim 5, wherein the charging terminal and a terminal of the device to be charged are electrically connected by fitting the engaging portion into the protrusion (recess seen in Fig. 25 and Fig. 27 which fits with the protrusion of the robot, also see col 18 ln 59 to col 19 ln 25 and Fig. 7-9).
With respect to claim 7, Osawa discloses the charging device according to claim 2, wherein the engaging portion is provided at a lowermost portion of the fitting surface (see Fig. 25 and 27 where the engaging portion is attached to the surface of the support member/bed).
With respect to claim 8, Osawa discloses the charging device according to claim 1, wherein the charging stand is attached to and detached from the support member (col 22 ln 44-56 and col 23 ln 1-6 and Fig. 25 and 26, also see col 23 ln 24-34 and Fig. 27, where the movement of the charging stand with respect to the support is interpreted as meeting the aspect of being attached/detached).
With respect to claim 9, Osawa discloses the charging device according to claim 1, wherein the support member covers a wiring connected to the charging stand (col 22 ln 46 to col 23 ln 21, also see col 23 ln 24-34 as well as col 18 ln 15-30, where the wiring is included in the device to connect the different circuitry components).
With respect to claim 12, Osawa discloses the charging device according to claim 1, wherein the charging stand has a planar shape extending in a predetermined direction, and the device to be charged accesses the charging stand from the predetermined direction (col 22 ln 46 to col 23 ln 6 and Fig. 25, also see col 18 ln 59 to col 19 ln 25 and Fig. 7-9).
With respect to claim 13, Osawa discloses the charging device according to claim 1, wherein the support member is configured as a charging mat having a larger planar shape than a planar shape of the charging stand, and the charging stand is provided to protrude from an upper surface of the charging mat (col 22 ln 46 to col 23 ln 21 and 80-7 in Fig. 25).
With respect to claim 14, Osawa discloses the charging device according to claim 1, wherein the device to be charged is a walking robot (col 22 ln 46-52, also see col 23 ln 24-29 as well as col 18 ln 15-30).
With respect to claim 15, Osawa discloses the charging device according to claim 14, wherein a groove corresponding to a shape of a paw of the robot is provided around the support member (col 20 ln 66 to col 21 ln 17 and Fig. 17 and 18).
With respect to claim 16, Osawa discloses the charging device according to claim 14, wherein the robot includes a camera that captures a surrounding image, and the charging device is recognized by the robot on a basis of a shape and a color obtained from the image captured by the camera (col 22 ln 57-67, also see col 10 ln 25-33).
With respect to claim 17, Osawa discloses the charging device according to claim 16, wherein an approach direction of the robot to the charging stand is determined on a basis of a shape of the charging stand (col 22 ln 46 to col 23 ln 6, also see col 10 ln 25-33 and col 19 ln 8-38).
With respect to claim 18, Osawa discloses the charging device according to claim 5, wherein the engaging portion and the protrusion are fitted in accordance with movement of the device to be charged (col 22 ln 46 to col 23 ln 6, also see col 18 ln 59 to col 19 ln 38).
With respect to claim 19, Osawa discloses a charging method in a charging device (abstract) including a charging stand having a charging terminal (col 22 ln 46-52 and 82-7 in Fig. 25, also see col 23 ln 27-29 and 82-8 in Fig. 27) to be connected to a device to be charged (col 22 ln 46-48, also see col 23 ln 25-27 as well as col 18 ln 15-30) and an engaging portion that performs positioning with the device to be charged (col 22 ln 46-56 and col 23 ln 1-6 and 12-21, and 82-7C in Fig. 25 as well as Fig. 26, also see col 23 ln 22-34 and Fig. 27), and a support member that supports the charging stand movably in a horizontal direction (col 22 ln 44-56 and col 23 ln 1-6 and 80-7 in Fig. 25, also see col 23 ln 24-34 and 80-8 in Fig. 27), the charging method comprising: positioning the device to be charged on the charging stand (col 22 ln 57 to col 23 ln 6, also see col 23 ln 27-34 as well as col 18 ln 15-30); and electrically connecting the charging terminal and a terminal of the device to be charged by lowering the device to be charged (col 23 ln 1-6 and 12-21, also see col 23 ln 27-34 as well as col 18 ln 15-30 and col 18 ln 59 to col 19 ln 25).
With respect to claim 20, Osawa discloses a charging system (abstract) comprising: a movable device to be charged (col 22 ln 46-48, also see col 23 ln 25-27 as well as col 18 ln 15-30); and a charging device including a charging stand having a charging terminal (col 22 ln 46-52 and 82-7 in Fig. 25, also see col 23 ln 27-29 and 82-8 in Fig. 27) to be connected to a device to be charged (col 22 ln 46-48, also see col 23 ln 25-27 as well as col 18 ln 15-30) and an engaging portion that performs positioning with the device to be charged (col 22 ln 46-56 and col 23 ln 1-6 and 12-21, and 82-7C in Fig. 25 as well as Fig. 26, also see col 23 ln 22-34 and Fig. 27), and a support member that supports the charging stand movably in a horizontal direction (col 22 ln 44-56 and col 23 ln 1-6 and 80-7 in Fig. 25, also see col 23 ln 24-34 and 80-8 in Fig. 27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa (US 6,764,373) in view of Isobe (US 2015/0270729).
With respect to claim 10, Osawa discloses the charging device according to claim 1, further comprising members that support the charging stand movably in a horizontal direction with respect to the support member (col 22 ln 46-56 and col 23 ln 1-6, and 82-7D and 82-7F in Fig. 26).
However, Osawa does not expressly disclose where those members are elastic members.
Isobe discloses a charging station for a robot and includes the use of elastic members for movement/support (para 0064 and 0083-0084, also see para 0050 and 0058), in order to provide an efficient and low cost means for movement which can quickly return to a prior position.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include elastic members as the members that support the charging stand in the device of Osawa, as did Isobe, so that the device could have an efficient and low cost means for movement/support which can quickly return to a prior position.
With respect to claim 11, Osawa discloses the charging device according to claim 10, wherein the members move the charging stand from four directions (col 22 ln 46-56 and col 23 ln 1-6, and 82-7D and 82-7F in Fig. 26).
	However, Osawa does not expressly disclose where the elastic members are springs that pull the charging stand.
Isobe discloses a charging station for a robot and includes the use of springs as the elastic members for movement/support (para 0064 and 0083-0084, also see para 0050 and 0058), in order to provide an efficient and low cost means for movement which can quickly return to a prior position.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include springs as the members that move the charging stand in the device of Osawa, as did Isobe, so that the device could have an efficient and low cost means for movement which can quickly return to a prior position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hayashi (US 2019/0181666) and Suh (US 2016/0370804).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859               

/EDWARD TSO/Primary Examiner, Art Unit 2859